Citation Nr: 0832310	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-01 525	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder or other acquired psychiatric disorder.

2.  Entitlement to service connection for residuals of head 
injury.

3.  Entitlement to service connection for bilateral Achilles 
tendonitis or other lower extremity disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1988.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied service connection for posttraumatic 
stress disorder (PTSD), for bilateral Achilles tendonitis 
claimed as lower leg pains, for residuals of head injury, and 
for residuals of a low back injury.  

In September 2004, the RO granted service connection for 
residuals of a low back injury.  The veteran has not appealed 
for a higher rating or for an earlier effective date for that 
disability.  Thus, that issue is no longer on appeal.  

The veteran seeks service connection for depression.  This is 
referred for appropriate action.

Service connection for residuals of head injury and for 
bilateral Achilles tendonitis or other lower extremity 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  A diagnosis of PTSD based on an alleged in service sexual 
assault has been offered.  

3.  Credible supporting evidence that the claimed in-service 
stressor occurred has been submitted.  
CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007), VA has a duty to notify and assist 
the claimant in the development of the claim.  In this case, 
the Board is granting the benefit sought on appeal.  
Accordingly, the duty to notify and the duty to assist need 
not be discussed.  

Service Connection for PTSD

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, she will not be afforded this 
consideration.  

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § Sec. 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may 
establish the occurrence of the claimed in-service stressor 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of her service.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The PTSD stressor is a claimed sexual assault.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stressed that special evidentiary development procedures for 
PTSD claims based on personal assault are contained in VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 
20, 1996), and former M21-1, Part III, 7.46(c) (2) (Oct. 11, 
1995).

These M21-1 provisions require that for personal-assault PTSD 
claims, particularized requirements are established regarding 
the development of "alternative sources" of information, 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities.  M21-1, Part 
III, 5.14(c).  Further, the provisions of subparagraphs (7) 
and (8) indicate that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor", and that "secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes" and that "[e]vidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician."

In Patton, the Court also stressed that asking the veteran 
for information could cause further trauma and that any 
request for information should be done as compassionately as 
possible.  Id, at 279.   Finally, the Court noted, 
"...examples of behavior changes that might indicate a 
stressor are (but not limited to): (a) visits to medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment..."  

In June 2003, the veteran claimed service connection for 
PTSD, claiming that PTSD arose in 1988.  In July 2003, the RO 
sent the veteran a PTSD questionnaire, which was not 
returned.  The RO did not make any further request for PTSD 
stressor information from the veteran.  

In September 2003, the veteran underwent a private mental 
evaluation by S. Fleming III, a clinical psychologist.  
During the examination, the veteran reported panic attacks 
for a number of years and depression over her divorce, which 
she elsewhere listed as having occurred in April 2002.  She 
apparently did not mention a sexual assault to the 
psychologist.  The psychologist found recurrent major 
depression and a panic disorder with agoraphobia.  

In November 2003, the veteran underwent a VA PTSD 
examination.  During the examination, she reported that while 
in the Navy, she had been sexually assaulted by a friend, 
whom she later married.  She did not supply a date for the 
assault; however, as noted above, in her VA claim, she 
reported that PTSD arose in 1988.  

The November 2003 VA PTSD examination report notes that the 
veteran's 1989 marriage was chaotic and abusive until her 
divorce in 2002.  The report notes that she had flashbacks 
and nightmares of the assault.  The examiner offered a 
diagnosis of PTSD, moderate to severe.  The VA examiner noted 
on Axis IV, "history of sexual assault in the past."  Thus, 
the examiner found that PTSD was due to sexual assault, based 
on review of the Service treatment records (STRs) and 
examination of the veteran.  A secondary Axis I diagnosis of 
major depressive disorder was offered.  

The veteran's STRs reflect that relevant symptoms appeared 
after her entry into active service.  An April 1987 
consultation sheet notes multiple non-specific somatic 
complaints.  The examiner felt that she was normal, but did 
question whether an adjustment disorder was manifested.  At 
her separation examination in September 1988, she was 17 or 
18 weeks pregnant.  She was discharged from active service in 
November 1988 and gave birth on February 2, 1989.  She 
divorced her spouse in April 2002.   

In May 2004, the veteran reported that she told no one of the 
sexual assault until after her divorce.  

Because the veteran was not in combat, the issue to be 
resolved is whether there is credible supporting evidence of 
the sexual assault.  This question is one of fact to be 
resolved by VA adjudicators alone.  Wilson v. Derwinski, 
2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 
(1991).  VA recognizes that due to the extremely personal and 
sensitive nature of such incidents, many assaults are not 
reported.  Under such circumstances, alternative forms of 
evidence are considered.

The April 1987 STR that notes multiple somatic complaints 
with no real diagnosis fits into a category of evidence that 
might indicate a stressor.  As noted above, the Patton Court 
stressed that examples of behavior changes that might 
indicate a stressor include visits to a medical or counseling 
clinic or dispensary without a specific diagnosis or specific 
ailment.  

While not dispositive of the issue, the November 2003 VA PTSD 
examiner had reviewed all relevant evidence, including the 
April 1987 STR and the veteran's claim of the onset of PTSD 
in 1988.  Because the examiner became convinced that she has 
PTSD due to the claimed assault, the April 1987 STR suggests 
that the in-service stressor actually occurred.  Thus, the VA 
physician together with the STR has supplied credible 
supporting evidence that the claimed in-service stressor 
occurred.  At the very least, the evidence is in relative 
equipoise.  There is an approximate balance of evidence both 
for and against the actual occurrence of the in-service 
stressor.  Under such circumstances, all reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; supra.  Service connection for PTSD is 
therefore warranted.


ORDER

Service connection for PTSD is granted.  


REMAND

Concerning service connection for residuals of head injury, 
the veteran's STRs note that she received a right parietal 
skull laceration with loss of consciousness on January 12, 
1988.  The STRs note complaints of headaches thereafter.  
During a VA neurological examination in November 2003, she 
reported continuing headaches.  A November 2007 VA 
examination report also mentions these headaches.  No VA 
examiner has addressed the etiology of these headaches.  

In August 2008, the veteran's representative requested that 
VA consider service connection for both the headaches and for 
the scar of the right parietal area.  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, a medical 
opinion should be obtained prior to adjudication of this 
claim. 

Concerning service connection for bilateral Achilles 
tendonitis or other bilateral lower extremity disorder, the 
veteran's STRs reflect that in December 1986 bilateral shin 
splints were assessed.  In April 1987, bilateral lower 
extremity muscle spasms were noted.  The assessment was 
Achilles tendonitis.  

According to a November 2003 VA orthopedic compensation 
examination report, the veteran's bilateral hip motion was 
limited due to spasms.  The veteran could move her toes and 
ankles very slowly.  Deep tendon reflexes were diminished.  
The left thigh was hypersensitive to touch.  The VA physician 
appears to have related all lower extremity muscle spasms to 
the service-connected back injury; however, no opinion was 
offered concerning the etiology of other symptoms.  VA's duty 
to assist includes providing a medical examination or 
obtaining a medical opinion where such is necessary to make a 
decision on the claim.  Id.  Therefore, a medical opinion 
should be obtained prior to adjudication of this claim. 

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a notice that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date should 
service connection for Achilles 
tendonitis or headaches be granted, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issues on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
examined to determine the nature and 
etiology of her headaches.  The physician 
should elicit a complete history of 
headaches from the veteran and then 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that these headaches were 
caused by active service.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.

3.  VA should make arrangements for the 
veteran to be examined to determine the 
nature and etiology of any skull scar.  
The physician should address whether it 
is at least as likely as not (50 percent 
or greater probability) that any such 
scar was caused by active service.  The 
claims file should be made available to 
the physician for review of the pertinent 
evidence.  The physician should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.

4.  VA should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
all bilateral lower extremity symptoms 
not specifically included in the already-
rated left lower extremity radiculopathy.  
Relevant symptoms for consideration of 
service connection include shin splints, 
Achilles tendonitis, limitation of motion 
of the hips due to spasm, limitation of 
motion of the toes and ankles, diminished 
lower extremity deep tendon reflexes, 
and/or left thigh hypersensitivity.  The 
physician should review the pertinent 
evidence in the claims file, examine the 
veteran, elicit a complete history of 
symptoms, and offer a diagnosis or 
diagnoses.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
any diagnosed lower extremity disability 
found (except weakness in the left foot 
with burning sensations) began during 
active service.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claims.  No action by the veteran is required until 
she receives further notice; however, the veteran is advised 
that failure to report for examination without good cause may 
result in the denial of the claims.  38 C.F.R. § 3.655 
(2007).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate



action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


